Appellee George H. Kellogg was elected county superintendent of Story county for a three-year term commencing September 1, 1930. He duly qualified as by law required. On January 30, 1931, the board of supervisors, at a regular meeting thereof, fixed his salary at $2,100 per year for the three-year term for which he had been elected. Subsequently and on March 1, 1932, the appellant board of supervisors at a regular meeting adopted a resolution reducing the salary of appellee from $2,100 to $1,800 per year, making the same effective as of March 1, 1932. This action is to recover the difference between $2,100 and $1,800 from March 31, 1932, to September 1, 1933.
It is the contention of appellants that by the provisions of subdivision 10 of section 5130 of the Code of 1931, boards of supervisors are authorized to fix the compensation for county and *Page 400 
township officers where not otherwise provided by law at any general meeting of the board and to provide for the payment thereof. It is provided by section 5232 of the Code that each county superintendent of schools shall receive an annual salary of not less than $1,800 per year and such additional compensation as may be allowed by the board of supervisors in each particular county.
The question is strictly one of statutory construction. It is true that both the words "salary" and "compensation" are used in section 5232. They are, it seems to the court, used without differentiation. The compensation to be awarded to the county superintendent is in the nature of salary, and any amount added by the board to the minimum provided by the statute must be treated as a part of such salary. It is the thought of appellants that the authority conferred upon boards of supervisors by subdivision 10 of section 5130 is plenary and confers specific authority upon such boards to alter, change, and fix the salary of county superintendents at any regular meeting thereof. Such could hardly have been the intention of the legislature. Such authority would introduce confusion and uncertainty in the matter of salaries. The power obviously intended to be conferred by the legislature upon boards of supervisors is to, at any regular meeting of the board, fix the salary of the county superintendent and others, not that it may be fixed at the will of the board at any or at each successive regular meeting thereof. When once fixed for the term, the power of the board of supervisors was at an end. Holmes v. Lucas County, 53 Iowa 211, 4 N.W. 918; Goetzman v. Whitaker, 81 Iowa 527, 46 N.W. 1058. Having at a prior regular meeting of the board of supervisors fixed the salary of the appellee county superintendent at $2,100 per year, it could not, at any subsequent or on successive regular meetings of such board, alter or change the salary thus fixed during the term of office for which appellee was elected. Such construction of the statute removes doubt and uncertainty as to the salaries of officers referred to in the statute. Section 5130 covers a variety of matters of which subdivision 10 is a small part. The construction adopted would seem best calculated to give effect to the intention of the lawmakers. The judgment entered below is, accordingly, affirmed. — Affirmed.